Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a divisional of 16/628,163, which is a 371 of PCT/JP2018/024078.
Claims 1-3 are pending. 

Claim for Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 22, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (A new kinetic model of recombinant b-galactosidase from Kluyveromyces lactis for both hydrolysis and transgalactosylation reactions.  Biochemical and Biophysical Research Communications 316 (2004) 738–743 – form PTO-1449) and Ryabtseva (RU 2 622 078 – form PTO-892 and English Translation of RU 2 622 078 – form PTO-892).
Regarding claims 1-2, Kim discloses a method of producing galactooligosaccharide by reacting β-galactosidase with lactose or o-nitrophenyl-β-D-galactopyranoside (ONPG) in buffer B, which comprises of (A) 10 mM of sodium chloride, which lies within the range of 5 to 60 mM sodium chloride recited in claim 1, and (B) 1.5 mM magnesium chloride, which lies within the range of 0.5 to 8 mM or 1.5 to 8mM magnesium chloride recited claims 1-2 (page 739 right Column, Figure 3, and page 742 fourth full paragraph).  Regarding claim 3, the method of Kim uses a Kluyveromyces lactis β-galactosidase (abstract and page 739 right column).
The difference between the method of Kim and the instant claims is that the method of Kim does not use two different β-galactosidases.  
 Regarding claim 1, Ryabtseva discloses an enzyme preparation comprising of two different β-galactosidases, a lactobacilli yeast β-galactosidase and a lactic acid bacteria β-galactosidase, for producing galactooligosaccharide from lactose (1st full paragraph at page 2, 5th full paragraph at page 2, and 2nd full paragraph at page 4).  The enzyme preparation of Ryabtseva has expanded pH and temperature range in producing galactooligosaccharide (5th full paragraph at page 2 and 2nd full paragraph at page 4). Regarding claim 3, Ryabtseva discloses using Kluveryomyces β-galactosidase (4th full paragraph at page 3).
  	Therefore, combining the teachings of Kim and Ryabtseva, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the method of Kim by replacing or adding the enzyme preparation comprising of two different β-galactosidases of Ryabtseva, which has expanded pH and temperature range in producing galactooligosaccharide, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.  One having ordinary skill in the art would have been motivated to do so because the enzyme preparation of Ryabtseva has an extended pH and temperature range in producing galactooligosaccharide  One having ordinary skill in the art would have had a reasonable expectation of success since Kim disclose a method of producing galactooligosaccharides and Ryabtseva discloses an enzyme preparation comprising of  two different β-galactosidases for producing galactooligosaccharide from lactose.  The rationale to support that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  
Therefore, the above references render claims 1-3 prima facie obvious.	

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (A new kinetic model of recombinant b-galactosidase from Kluyveromyces lactis for both hydrolysis and transgalactosylation reactions.  Biochemical and Biophysical Research Communications 316 (2004) 738–743 – form PTO-1449) and Tomiuk (WO 2017/120678 – form PTO-892).
Regarding claims 1-2, Kim discloses a method of producing galactooligosaccharide by reacting β-galactosidase with lactose or o-nitrophenyl-β-D-galactopyranoside (ONPG) in buffer B, which comprises of (A) 10 mM of sodium chloride, which lies within the range of 5 to 60 mM sodium chloride recited in claim 1, and (B) 1.5 mM magnesium chloride, which lies within the range of 0.5 to 8 mM or 1.5 to 8mM magnesium chloride recited claims 1-2 (page 739 right Column, Figure 3, and page 742 fourth full paragraph).  Regarding claim 3, the method of Kim uses a Kluyveromyces lactis β-galactosidase (abstract and page 739 right column).
The difference between the method of Kim and the instant claims is that the method of Kim does not use two different β-galactosidases.  
 Regarding claim 1, Tomiuk discloses a method of producing galactooligosaccharide from lactose using an enzyme preparation comprising of two different β-galactosidases, an acid fungal β-galactosidase and yeast β-galactosidase (page 1, lines 6-9 and page 2 line 15 through page 3, line 3).  The enzyme preparation of Tomiuk maximizes the degree of transgalactosylation of lactose (page 1, lines 6-9). Regarding claim 3, Ryabtseva discloses using Kluveryomyces β-galactosidase (page 4, lines 4-7).
  	Therefore, combining the teachings of Kim and Tomiuk, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the method of Kim by replacing or adding the enzyme preparation comprising of two different β-galactosidases of Tomiuk, which maximizes the degree of transgalactosylation of lactose, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.  One having ordinary skill in the art would have been motivated to do so because the enzyme preparation of Tomiuk maximizes the degree of transgalactosylation of lactose.  One having ordinary skill in the art would have had a reasonable expectation of success since Kim disclose a method of producing galactooligosaccharides and Tomiuk discloses a method of producing galactooligosaccharide from lactose using an enzyme preparation comprising of two different β-galactosidase.    The rationale to support that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  
Therefore, the above references render claims 1-3 prima facie obvious.	
Conclusion

	Claims 1-3 are pending.

	Claims 1-3 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652